        Case: 3:20-cv-00354-wmc Document #: 17 Filed: 01/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

LANCE M. EWERT,

        Plaintiff,
                                                    Case No. 20-cv-354-wmc
   v.

FD HOLDINGS, LLC d/b/a Factual Data,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant FD Holdings, LLC, d/b/a Factual Data, against plaintiff Lance M. Ewert

dismissing this case.




           s/ J. Smith, Deputy Clerk                          1/19/2021
        Peter Oppeneer, Clerk of Court                           Date
